Name: Decision (EU) 2015/1613 of the European Central Bank of 10 September 2015 amending Decision (EU) 2015/5 on the implementation of the asset-backed securities purchase programme (ECB/2015/31)
 Type: Decision
 Subject Matter: European construction;  free movement of capital;  monetary economics;  marketing
 Date Published: 2015-09-25

 25.9.2015 EN Official Journal of the European Union L 249/28 DECISION (EU) 2015/1613 OF THE EUROPEAN CENTRAL BANK of 10 September 2015 amending Decision (EU) 2015/5 on the implementation of the asset-backed securities purchase programme (ECB/2015/31) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular the first indent of Article 127(2) thereof, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular to the second subparagraph of Article 12.1 in conjunction with the first indent of Article 3.1, and Article 18.1 thereof, Whereas: (1) On 4 September 2014, the Governing Council decided that a new asset-backed securities purchase programme (ABSPP) should be initiated. On 2 October 2014, the Governing Council announced the details of the ABSPP and decided that the eligibility criteria for guaranteed mezzanine tranches of asset-backed securities (ABS) would be communicated at a later stage. (2) On 18 March 2015, the Governing Council decided that mezzanine tranches of ABS would be considered for purchase under the ABSPP if such mezzanine tranches are secured by an appropriate guarantee that complies with the Eurosystem collateral framework criteria. Decision ECB/2014/45 (1) concerns the implementation of the ABSPP and it is necessary for this Decision to be updated to reflect these changes. (3) Therefore, Decision ECB/2014/45 should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Amendments Decision ECB/2014/45 is amended as follows: 1. in Article 2, point (2) is replaced by the following: (2). Other than as provided in point 1 above and point 9 below, the ABS fulfil the eligibility criteria applicable to ABS submitted as collateral for Eurosystem monetary policy operations as laid down in Guideline ECB/2014/60 (2). (2) Guideline (EU) 2015/510 of the European Central Bank of 19 December 2014 on the implementation of the Eurosystem monetary policy framework (ECB/2014/60) (OJ L 91, 2.4.2015, p. 3).;" 2. in Article 2, the following point (9) is added: (9). The requirements set out in Article 77 of Guideline ECB/2014/60 shall not apply to ABS mezzanine tranches that are only eligible for purchase under the ABSPP if they: (a) are secured by a guarantee: (i) meeting the requirements for guarantees of marketable assets as set out in Articles 114, 115, 117 and 118 of Part Four, Title IV of Guideline (EU) 2015/510 (ECB/2014/60); and (ii) issued by a guarantor with a credit assessment in accordance with Article 83(c) of Guideline ECB/2014/60 and provided by at least one accepted ECAI system, expressed in the form of a public credit rating, in compliance with, as a minimum, credit quality step 3 in the Eurosystem's harmonised rating scale; and (b) satisfy all other applicable eligibility criteria for purchase under the ABSPP. For the purposes of this Decision, mezzanine tranche  means a tranche of an ABS issue that, in accordance with the post-enforcement priority of payments, and if applicable, the post-acceleration priority of payments as set out in the prospectus: (a) ranks below the non-subordinated tranche or sub-tranches of the same ABS issue as set out in Article 77 of Guideline ECB/2014/60; and (b) ranks above the most subordinated tranche or sub-tranches that are the first to bear losses incurred on the securitised exposures and which thereby provide protection to the second loss and, where relevant, higher ranking tranches or sub-tranches. Article 2 Entry into force This Decision shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. Done at Frankfurt am Main, 10 September 2015. The President of the ECB Mario DRAGHI (1) Decision (EU) 2015/5 of the European Central Bank of 19 November 2014 on the implementation of the asset-backed securities purchase programme (ECB/2014/45) (OJ L 1, 6.1.2015, p. 4).